 349320 NLRB No. 12PAPERWORKERS LOCAL 1033 (WEYERHAEUSER PAPER CO.)1On March 25, 1994, Administrative Law Judge Richard H.Beddow Jr. issued the attached decision. The Respondents and the
Charging Party each filed exceptions and a supporting brief. The
General Counsel filed limited exceptions and a supporting brief. The
Respondents filed separate answering briefs in response to the
Charging Party's exceptions and to the General Counsel's limited
exceptions. The Charging Party filed an answering brief to the Re-
spondents' exceptions. The Respondents filed a brief in reply to the
Charging Party's answering brief.2In General Motors, the Supreme Court described an employee's``membership'' obligation under a union-security clause, as per-
mitted by the proviso to Sec. 8(a)(3) of the Act, as ``whittled down
to its financial core.'' 373 U.S. at 742. Thus, the ``General Motors''right is to pay an amount equivalent to union initiation fees and
dues.3We agree with the judge that the Respondents' collection and useof full service fees from Charging Party Buzenius violated Sec.
8(b)(1)(A). We do not rely on his conclusion that such conduct also
violated Sec. 8(b)(2). See Electrical Workers IBEW Local 2088(Lockheed Space Operations), 302 NLRB 322, 330 (1991).4The Respondents except to the judge's recommended remedialrequirement that it reimburse Buzenius for all dues collected since
his resignation from membership and filing of a Beck objection. Weagree that the Respondents were still entitled to collect dues for ex-
penses related to representational activities. We shall modify the rel-
evant recommended Order and notice provisions to require reim-
bursement only of dues determined to be in excess of the amount
that the Respondents could lawfully collect under Beck.We also find merit in the General Counsel's exception to thejudge's failure to recommend that the Respondents maintain and pre-
serve records necessary to determine the amount of back dues owed
to Buzenius. We shall modify the recommended Order to include a
recordkeeping provision.5For the reasons stated in fn. 47 of California Saw, ChairmanGould finds that it is appropriate here to resolve issues of Beck andGeneral Motors notice violations directly under Sec. 8(b)(1)(A)'sprohibition against restraint and coercion rather than under duty of
fair representation standards as set forth in Vaca v. Sipes, 386 U.S.171 (1967).United Paperworkers International Union, AFL±CIO, CLC, and its Local Union No. 1033
(Weyerhaeuser Paper Co.) and RolandBuzenius. Cases 7±CB±9732(1) & (2)December 20, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDTRUESDALEThe judge in this case1has found, inter alia, that theRespondents breached their duty of fair representation,
in violation of Section 8(b)(1)(A) of the Act, by failing
to advise Charging Party Roland Buzenius and all
other unit employees who were subject to a union-se-
curity agreement of their rights under NLRB v. GeneralMotors Corp., 373 U.S. 734 (1963), and Communica-tions Workers v. Beck, 487 U.S. 735 (1988).2TheBoard has considered the decision and the record in
light of the exceptions and briefs and has decided to
affirm the judge's rulings, findings, and conclusions,3as further discussed below, and to adopt the rec-
ommended Order as modified.4In affirming the judge's finding of a violation forthe failure to give notice of Beck and General Motorsrights, we rely on the analysis of these rights in Cali-fornia Saw & Knife Works, 320 NLRB 224 (1995),issued today. The Board found that the union in Cali-fornia Saw violated its duty of fair representation byfailing to provide notice of Beck rights to unit employ-ees covered by a union-security agreement who were
not members of the union.5In making this finding, theBoard observed the close connection between the rightof a nonmember employee under Beck to limit pay-ment of union-security dues and initiation fees to cer-
tain moneys spent on activities germane to a union's
role as collective-bargaining representative and the
right under General Motors to be and remain a non-member subject only to the duty to pay union initiation
fees and periodic dues. Simply stated, an employee
cannot exercise Beck rights without exercising theGeneral Motors right. In light of this close connection,the Board stated that ``in order to fully inform non-
member employees of their Beck rights, a union musttell them ... of their 
General Motors right to be andremain nonmembers.'' Id. at fn. 57.The complaint and decision in California Saw di-rectly addressed only the rights of nonmember employ-
ees under Beck. The decision in that case resolved thatissue and the closely related issue of the rights of non-
members under General Motors. The complaint in theinstant case alleges the unlawful failure to inform allunit employees, including those who are still membersof the Union, of their rights under Beck and GeneralMotors. We find that the rationale of California Sawfor concomitant notice of Beck and General Motorsrights applies with no less force to those who are still
full union members and who did not receive those no-
tices before they became members. Current members
must be told of their General Motors rights if theyhave not previously received such notice, in order to
be certain that they have voluntarily chosen full mem-
bership and a concomitant relinquishment of Beckrights.In California Saw, the Board observed that newlyhired nonmember employees are typically presented at
the commencement of their employment with both a
union membership application form and a dues-check-
off authorization form. We emphasized that the presen-
tation of these documents to newly hired nonmember
employees, absent concurrent notification of Beckrights and the right under General Motors to be andremain nonmembers, might mislead these newly hired
nonmember employees to believe that payment of full
dues and assumption of full membership is required.
Because of this potential to mislead employees, we
held that the union acted arbitrarily and in bad faith in
violation of the duty of fair representation by failing 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6As in this case, Chairman Gould found it appropriate in Califor-nia Saw to resolve the Beck and General Motors notice violationsunder Sec. 8(b)(1)(A) rather than under duty of fair representation
standards as set forth in Vaca v. Sipes, supra.7Member Cohen notes that there is no record evidence in this caseof a union requirement that a Beck objection, in order to remainvalid, must be repeated each year. (In California Saw, there wassuch a requirement, but the General Counsel did not attack it. See
fn. 41 of California Saw.) In cases where there is such a ``repeat-ing'' requirement, Member Cohen would impose a corresponding re-
quirement on the union to repeat its notice each year prior to the
annual window period.8Electronic Workers IUE v. NLRB, 41 F.3d 1532 (D.C. Cir. 1994),denying enf. to Electronic Workers IUE Local 444 (Paramax Sys-tems), 311 NLRB 1031 (1993).9See Chicago Teachers Local 1 v. Hudson, 475 U.S. 297, 306(1986); Tierney v. City of Toledo, 824 F.2d 1497 (6th Cir. 1987);and Abrams v. Communications Workers, 59 F.3d 1373, 1378±1381(D.C. Cir. 1995), affg. in part and revg. in part 818 F.Supp 393
(D.D.C. 1993). See also 884 F.2d 628 (D.C. Cir. 1989).to give notice of Beck rights to newly hired nonmem-ber employees.6We accordingly held that basic con-siderations of fairness obligate a union to notify newly
hired nonmember employees of their rights under Beckand General Motors, at the time the union first seeksto obligate these newly hired nonmember employees to
pay dues.These same considerations require that union mem-bers receive such notice, if they did not receive notice
of their Beck and General Motors rights at the timethey entered the bargaining unit. Notice to these mem-
bers assures that they have not been misled to believe
that payment of full dues and assumption of full mem-
bership is required. This notice requirement is satisfied
by giving the unit employee notice once and is not a
continuing requirement. Thus, newly hired nonmem-
bers must be given Beck and General Motors noticeonceÐat the time the union first seeks to obligate
them to pay dues.7The same notice to members islikewise required to be given once, if they have not
previously received it. The form of such notice is not
prescribed by the Board, moreover, and ``the union
meets [its] obligation as long as it has taken reasonable
steps'' to notify employees of their Beck rights beforethey become subject to obligations under the union-se-
curity clause. California Saw & Knife, supra, slip op.at 10. The same holds true of their General Motorsrights.These notice requirements furnish significant protec-tion to the interests of the individual unit employee
vis-a-vis Beck rights, without compromising the coun-tervailing collective interests of bargaining unit em-
ployees in ensuring that every unit employee contrib-
utes to the cost of collective-bargaining activities.Accordingly, we hold that in order for all unit em-ployees subject to a union-security provision to exer-
cise their Beck rights meaningfully, the law requiresthat notice of those rights include notice that the only
way in which they can do so is to exercise the right
under General Motors to become nonmembers. On thisbasis, we affirm the judge's finding that the Respond-
ents violated Section 8(b)(1)(A) of the Act by failing
to give the requisite notice.We do not view this opinion, or the one in Califor-nia Saw, as being inconsistent with the court's opinionin Paramax.8The Board's opinion in Paramax waspremised on the alleged ambiguity of the union-secu-
rity clause. The Board held that, in view of that ambi-
guity, a union was required to give employees notice
as to what their obligations were. The court rejected
this position. In doing so, the court noted that the
Board had previously blessed an identical clause. By
contrast, the violation in the present case is not pre-mised on any ambiguity in the union-security clause.
We hold that, without regard to the precise language
of a union-security clause, a union has an obligation
(as described here and in California Saw) to tell em-ployees of the statutory limits on union-security obli-
gations.In addition, as discussed supra, this decision and theone in California Saw are premised essentially on Beckrights. In these cases, General Motors rights are in-volved only because they are inextricably related to
Beck rights. At the time of the events here, there wasa considerable body of law concerning a union's obli-
gation to tell employees of their Beck rights.9Thus, theRespondent can hardly complain that, at the time of
the events here, it had no warning that notices would
be required.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondents,
United Paperworkers International Union, AFL±CIO,
CLC, and its Local Union No. 1033, Three Rivers,
Michigan, their officers, agents, and representatives,shall take the action set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Failing to notify unit employees of their rightsunder Communications Workers v. Beck, 487 U.S. 735(1988), including the information that unit employees
are not required to become or remain members of the
Respondent Unions as long as they are financial core
members in accordance with NLRB v. General MotorsCorp., 373 U.S. 734 (1963).''2. Substitute the following for paragraph 2(d).
``(d) Reimburse Roland Buzenius, with interest, forany fees exacted from him for nonrepresentational ac-
tivities since his resignation from union membership.''3. Insert the following as paragraph 2(e), and reletterthe subsequent paragraphs.``(e) Preserve and, on request, make available to theBoard or agents, for examination and copying, all 351PAPERWORKERS LOCAL 1033 (WEYERHAEUSER PAPER CO.)1All dates are 1993 unless otherwise indicated.records necessary to verify the amounts of reimburse-ment due to Roland Buzenius.''4. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
restrain and coerce you in the exer-cise of rights guaranteed in Section 7 of the NationalLabor Relations Act by failing to notify you of your
rights under Communications Workers v. Beck, 487U.S. 735 (1988), including the information that you are
not required to become or remain members of Re-
spondent Unions as long as you are a financial core
member in accordance with NLRB v. General MotorsCorp., 373 U.S. 734 (1963).WEWILLNOT
refuse to acknowledge RolandBuzenius' resignation from membership.WEWILLNOT
fail to establish an appropriate servicefee for financial core members consistent with the Su-
preme Court's Beck decision.WEWILLNOT
continue to collect from RolandBuzenius union membership fees for expenses that are
not germane to our representational activities.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
notify each Weyerhaeuser Paper Companyunit employee in writing of their rights and informa-
tion necessary and relevant for the exercise of such
rights under the Beck decision including the informa-tion that they are not required to become or remain
members of Respondent Unions as long as they pay a
service fee and are financial core members.WEWILL
establish an appropriate service fee for fi-nancial core members consistent with the Beck deci-sion.WEWILL
refund with interest all membership dueswithheld and collected from Ronald Buzenius since hisresignation from membership on May 30, 1993, thatare for expenses that are not germane to our represen-
tational activities.UNITEDPAPERWORKERSINTERNA-TIONALUNION, AFL±CIO, CLC, ANDITSLOCALUNIONNO. 1033Howard M. Dodd, Esq., for the General Counsel.Carol Bush, Esq., of Nashville, Tennessee, for the Respond-ent.Barry Smith, Esq., of Kalamazoo, Michigan, for the Em-ployer.John Scully, Esq., of Springfield, Virginia, for the NationalRight to Work Foundation.DECISIONSTATEMENTOFTHE
CASERICHARDH. BEDDOWJR., Administrative Law Judge. Thismatter was heard in Kalamazoo, Michigan, on December 8,
1993. Subsequent to an extension in the filing date briefs
were filed by the General Counsel, the Respondent, and the
Right to Work Foundation. The proceeding is based on
charges filed June 23, 1993,1by Roland Buzenius, an indi-vidual. The Regional Director's consolidated complaint dated
August 5, 1993, alleges that Respondent United Paper-
workers International Union, AFL±CIO, CLC, and its Local
Union No. 1033 violated Section 8(b)(1)(A) and (2) of the
National Labor Relations Act by refusing to accept or ac-
knowledge Buzenius' resignation of his membership in Re-
spondents, failing to advise Buzenius and other employees
that they are not required to become or remain members of
the Respondents as long as they are financial core members,
failing and refusing to give Buzenius notice of his rights and
information necessary and relevant to exercise his rights
under Communications Workers v. Beck, 487 U.S. 735(1988), to object to the use of his service fees for purposes
not germane to Respondents' role as his exclusive collective-
bargaining representative, and continuing to collect and use
Buzenius' service fees for purposes not germane to their role
as his exclusive collective-bargaining representative.On a review of the entire record in this case and from myobservation of the witnesses and their demeanor, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Employer, Weyerhaeuser Paper Company, is a cor-poration engaged in the manufacture of paper products at a
facility in Three Rivers, Michigan, and it annually ships
goods valued in excess of $50,000 from its location to points
outside Michigan and at all times has been an employer en-
gaged in operations affecting commerce within the meaning
of Section 2(2), (6), and (7) of the Act. The Union is a labor
organization within the meaning of Section 2(5) of the Act
and at all material times Respondent International and Re-
spondent Local 1033 have been the exclusive collective-bar- 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
gaining representative for a unit of all production and main-tenance employees employed by the Employer at its facility
at Three Rivers, Michigan, including the Charging Party.II. THEALLEGEDUNFAIRLABORPRACTICES
At all material times Respondent International, RespondentLocal 1033, and the Employer have been parties to a collec-
tive-bargaining agreement which contains a provision which
states:It is agreed that all employees who are members of theUnion shall remain members of the Union in good
standing. All new employees, who after the completion
of thirty (30) days shall become and remain members
in good standing as a condition of this employment.Buzenius has worked for the Employer for 15 years, wasa member of the Respondents, and served as its local presi-
dent in 1990 and 1991. By letters dated April 30, he resigned
his membership in both the Local and the International. The
text of the letter reads as follows:In accordance with the U.S. Supreme Court's deci-sion in Patternmakers v. NLRB, I hereby resign as amember of U.P.I.U. Local 1033, effective immediately.Under the U.S. Supreme Court:s [sic] decision inCommunications Workers of America v. Beck, I herebydeclare myself protected by financial core status as de-
fined in the aforementioned decision of the U.S. Su-
preme Court.Please return any reduced dues owed to me, andcharge me for the new appropriate amount in compli-
ance with the requirements of Beck.Prior to his resignation, Buzenius' dues were deducted di-rectly from his paycheck and since his resignation, the Re-spondents have continued to deduct the same amount for
Buzenius' service fee as they did for his dues prior to his
resignation. The Respondents have made no attempt to stop
Buzenius' service fee deductions nor to reduce the amount
of his service fee. Neither the Local nor the International has
ever advised Buzenius of his rights under Beck or that underthe union-security clause he can maintain employment at the
Employer by becoming a financial core member of the Re-
spondents and they have not established nor implemented
any procedures under Beck. In November Buzenius receiveda letter from the International enclosing his new membership
card for 1994 and 1995.While president of Local 1033, Buzenius, negotiated thecurrent collective-bargaining agreement between Respondents
and Weyerhaeuser. He signed it as president of Local 1033
and he was aware of the specific union-security language
contained in this agreement prior to and during negotiations.
He executed this agreement on behalf of Local 1033 on June
25, 1990. Robert Sobczak Sr. (then vice president and chief
steward of Local 1033, who succeeded Buzenius as president
of Local 1033 in January 1992) testified that he and
Buzenius attended a financial officers' training class spon-
sored by the Union in the spring of 1990 at which Buzenius
commented to him ``you don't have to pay your dues. Do
you know that? You don't have to pay your dues.''III. DISCUSSIONHere, the General Counsel has clearly established that theCharging Party sent a letter of resignation that was never rec-
ognized, that the Union never responded with any notice of
his Beck rights, or information relative to the exercise ofthose rights and that the Union never accounted for or made
any reduction of or reimbursement of dues withheld.The Respondents' defense is based on the arguments that(1) Buzenius' letter of resignation was unclear and lacked
specificity, (2) that Respondents had no affirmative duty to
provide Beck rights notice or information, (3) that becauseBuzenius was motivated by a strong desire to become a
``free rider'' Respondents owed him no fiduciary obligations,
and (4) that Buzenius waived any claim regarding the legal-
ity of the union-security clause because he, on behalf of the
Union, previously negotiated and on June 25, 1990, signed
the current bargaining agreement containing the controlling
language.Turning first to the latter defense it is clear that Buzenius'knowledge of this language in early 1990 is irrelevant since
it did not become applicable to his situation until his subse-
quent resignation and I also find that he could not know then
of the potential illegality established when Electronic Work-ers IUE Local 444 (Paramax Systems), 311 NLRB 1031(1993), was issued on May 28, 1 day before he mailed his
resignation. I also find no unambiguous personal waiver inas-
much as Buzenius was acting on behalf of the overall
Union's position on the union-security clause, not his own
position, a position he was free to change for reasons other-
wise noted below.In connection with this argument, the Respondents alsoargue that the Paramax violation alleged in the consolidatedcomplaint is time barred under Section 10(b) of the Act.First, as noted by the General Counsel, the charge wasfiled June 23 and Paramax was decided May 28, less thana month earlier. Prior to that time, union-security clausesÐ
similar to the one hereÐwere not considered as ambiguous
nor potentially illegal and Buzenius' prior knowledge of the
union-security clause language is irrelevant as the time limits
could not begin to run until after Paramax issued. Moreover,a Paramax violation is not, as discussed below, a per se vio-lation but is in the nature of a continual violation that can
be triggered, not merely by the negotiation or execution of
a collective-bargaining agreement, but by a union's failure to
respond or provide information once an employee makes an
inquiry or attempts to avail himself of rights not clearly ex-
plained in a union-security provision. The ambiguity and
taint of illegality becomes apparent at that point and thereby
sets a reference point for the 10(b) period and, accordingly,
none of the allegations here are time barred.I also find that Respondents' defense regarding the clarityof Buzenius' resignation is strained at best. It would take a
particularly obtuse reading of his communication with the
Union to conclude anything other than that he was resigning
his membership and did not want to pay any dues beyondthat which he was obligated to (his service fee) for purposes
of retaining employment under the union-security provision.
Buzenius referred to Beck and asked for the ``return of anyreduced dues'' and for the ``charge'' of a ``new appropriate
amount.'' To the extent that any ambiguity or lack of speci-
ficity remained, it was in areas within the control of the Re-
spondents. Respondents had received adequate notice and the 353PAPERWORKERS LOCAL 1033 (WEYERHAEUSER PAPER CO.)burden to respond, as well as the burden to clarify and pro-vide information, shifted to the Union at both the Local and
International level to appraise Buzenius of his rights or of
their compliance.Here, the Respondents merely stonewalled. They failed torespond or act on the resignation and failed to reduce the
amount of dues to a level consistent with an appropriate
service fee. Their failure to respond in any way (except by
issuing a new membership card), and their failure to provide
any information whatsoever is the equivalent of providing
false and inaccurate information and, as discussed below,
constitutes a failure of the Union's responsibility to provide
fair representation for all employees in a bargaining unit.Just as a union may not discriminatorily deny a request formembership, Scofield v. NLRB, 394 U.S. 423, 430 (1969), aunion cannot refuse to accept a resignation of membership,
both where there is no union-security clause, ElectricalWorkers IBEW Local 2088 (Lockheed Space Operations),302 NLRB 322 (1991), and where such a provision in a col-
lective-bargaining agreement provides for union representa-
tion of all employees, Pattern Makers League v. NLRB, 473U.S. 95 (1985), and Electronic Workers IUE Local 444(Paramax Systems), supra. Whereas Lockheed Space findsthat the refusal to accept the revocation of all payroll deduc-
tion of union dues, the Paramax decision draws on the deci-sion in Beck, supra, and NLRB v. General Motors Corp., 373U.S. 734 (1963), to find circumstances under which a failure
to appraise unit employees that they need only tender appli-
cable initiation fees to become and remain a ``member'' of
the union in good standing is improper because such a clause
is ambiguous in that it fails to appraise employees of the
lawful limits of their obligations.Here, the same clause is under examination and here theRespondents have failed to appraise the Charging Party or
other unit members of their lawful limits of his obligations
under the Beck decision (see p. 748), to pay to the Union:Only those fees and dues necessary to ``performing theduties of an exclusive representative of the employees
in dealing with the employer on labor-management
issues. [Ellis v. Railway Clerks], 466 U.S. [435] at448.''The Board's decision in Paramax, supra, issued in May1993, concluded that the union-security clause in the under-
lying collective-bargaining agreement which contained a
phrase requiring employees to be ``members in good stand-
ing'' was not illegal per se. That phrase, however, was found
to be ambiguous and subject to a reasonable interpretation
which could cause employees to believe that they were re-
quired to become and remain members of a union, contrary
to the holding in General Motors. Accordingly, the Boardheld that any union that maintains a union-security clause
similar to the one in Paramax would breach its duty of fairrepresentation and violate Section 8(b)(1)(A) of the Act if it
failed to advise employees of their rights under General Mo-tors to maintain employment by becoming a financial coremember without being required to become or remain a mem-
ber of the Union.Here, the underlying collective-bargaining agreement be-tween Respondents and the Employer contains a union-secu-
rity clause which requires employees to ``become and remain
membersofthe''Respondents,languagethatisvirtually
identical to that in Paramax. It is ambiguous and subject toa reasonable interpretation by employees that would lead
them to conclude that they must become and remain mem-bers of the Respondents. Because of this ambiguity, the Re-
spondents had and have a fiduciary duty to advise Buzenius
and all other employees in the unit of their rights under Gen-eral Motors and Beck. Neither the Local nor the Internationalmade any attempt to advise Buzenius or any other employee
in the unit that they were not required either to become or
remain members of the Local or the International so long as
they are financial core members even though they were alert-
ed to this by his letter of resignation. It is clear that the
Union here is the exclusive collective-bargaining representa-
tive of a unit, the agreement between it and the Employer
has a union-security clause requiring ``membership'' in the
Union as a condition of employment, a member of the unit
resigned membership in the Union and he objected to the
Union's use of his dues for purposes other than those re-
quired by law (for collective bargaining, contract administra-
tion, and grievance handling). These criteria were met and
the Union's continued use of Buzenius' dues for purposes
other than those enumerated violates Section 8(b)(1)(A) and
(2). I also conclude that once a unit employee resigns and
voices his objection, a union must establish a Beck proce-dure, notify the objecting nonmember of his rights under
Beck, and cease collecting any fee from that person until ithas established that the fee is being used exclusively for pur-
poses permitted by Beck. If, as here, the union fails to estab-lish an appropriate procedure and give the employee notice,
it breaches its duty of fair representation and violates Section
8(b)(1)(A). If a union continues to collect its full dues as the
service fee without establishing that the service fee is being
used exclusively for representational purposes, it additionally
violates Section 8(b)(2) of the Act.Under these circumstances, I find that the Respondentshave breached their duty of fair representation and I find that
they are shown to have violated Section 8(b)(1)(A) and (2)
of the Act, as alleged.The Respondents also attempted to present evidence at thehearing that Buzenius was ``illegally'' motivated in with-
drawing from the Respondents, and they contend that if
Buzenius was motivated by the desire to become a free rider
in attempting to resign his union membership and assert Beckrights, then contrary to the General Counsel's contentions,
Respondents had no fiduciary obligation to notify him that
the term ``members in good standing'' found in the union-
security clause of the pertinent collective-bargaining agree-
ment meant only the payment of dues and fees.As pointed out by the General Counsel, the purpose of theAct is to ensure that employees are free to choose whether
or not they wish to become or remain members of a union.
Motive is irrelevant. An employee has the right to join or re-
sign full union membership for good cause, no cause, or a
cause that some may view as morally indefensible. Buzenius'
rights, and the rights of all other employees covered by the
Act, to become or refrain from becoming a member of a
union, are found in Section 7 of the Act and are rights that
are absolute and not conditioned on motivation.While at some future time the Board may find special cir-cumstances (such as motivation that is tied in with an illegal
effort on the part of an employer to decertify a union or an
illegal conspiracy on the part of some group to interfere with 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.a union's rights as a collective-bargaining representative), theconjecture here that Buzenius merely wanted to be a ``free
rider'' fails to provide any valid reason to limit his rights in
this case.Although the Respondents on brief also request that thiscourt's denial of enforcement of their subpoena of possible
records from Buzenius that could be indicative of such a
``free rider'' motive be reversed, that request is denied for
the reasons noted above.Otherwise, I find no basis for finding (as urged by theCharging Party's representative) that the union-security
clause itself is per se invalid, see the Paramax decision,supra.CONCLUSIONSOF
LAW1. Respondents United Paperworkers International Union,AFL±CIO, CLC, and its Local Union No. 1033 are a labor
organization within the meaning of Section 2(5) of its Act
and have entered into and maintain a collective-bargaining
agreement with the Employer, Weyerhaeuser Paper Com-
pany, that requires employees to become and remain mem-
bers in good standing in the Union.2. By refusing to acknowledge Roland Buzenius' resigna-tion from membership in Respondents, failing and refusing
to give him notice of his rights and information necessary
and relevant for his exercise of his rights under Communica-tions Workers v. Beck, 487 U.S. 735 (1988), and by failingto advise him and all other employees in the unit that they
are not required to become or remain members of the Re-
spondents as long as they are financial core members, the
Respondents have violated Section 8(b)(1)(A) of the Act.3. By continuing to collect and use Buzenius' full servicefees without giving the appropriate Beck notice and by usinghis service fee for purposes not germane to their role as the
exclusive collective-bargaining representative, Respondents
have violated Section 8(b)(1)(A) and (2) of the Act.4. The union-security clause is not per se unlawful.REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I find it necessary to order them
to cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.With respect to the necessary affirmative action, it is rec-ommended that Respondents be ordered to notify each unit
employee, in writing, of the employee's Beck rights. Nothinghere shall preclude the Respondents from negotiating a modi-
fication to the union-security provision with Weyerhaeuser
Paper Company which unambiguously apprises unit employ-
ees of their lawful union-security obligations.The Respondents also shall be required to establish an ap-propriate service fee for financial core membership consistent
with the Beck decision and to acknowledge in writing RolandBuzenius' resignation. And, because the Respondents are
shown to have willfully refused to acknowledge Buzenius'
resignation while at the same time failing to establish an ap-
propriate financial core service fee and continuing to wrong-
fully collect his full membership dues, in breach of Respond-
ents' duties of fair representation, the Respondents have
thereby failed to allow the computation of any accurate serv-
ice fee amount and, accordingly, as the wrongdoer, Respond-
ents shall be held accountable for the full amount of duescollected until such time as they toll their accountability byestablishing an appropriate fee and apply it to Buzenius' core
membership status. Accordingly, Respondents shall refund
the full amount of dues collected from Roland Buzenius
since his resignation on May 30, until the tolling of this re-
sponsibility by the action required above, with interest as
prescribed in New Horizons for the Retarded, 283 NLRB1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondents, United Paperworkers InternationalUnion, AFL±CIO, CLC, and its Local Union No. 1033, their
officers, agents, and representatives, shall1. Cease and desist from
(a) Maintaining a union-security clause requiring that, asa condition of employment, Weyerhaeuser Paper Company,
unit employees ``become and remain members of the Union
in good standing'' without informing those employees of
their rights and information necessary and relevant for the
exercise of such rights under the decision in CommunicationsWorkers v. Beck, 487 U.S. 735 (1988), including the infor-mation that they are not required to become or remain mem-
bers of the Respondent Unions as long as they are financial
core members.(b) Refusing to acknowledge Roland Buzenius' resignationfrom membership.(c) Failing to establish an appropriate service fee for finan-cial core members consistent with the Beck decision.(d) Continuing to collect and use Buzenius' full unionmembership fees.(e) In any like or related manner restraining or coercingWeyerhaeuser Paper Company employees in the exercise of
their rights protected by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Establish an appropriate service fee for financial coremembers consistent with the Beck decision.(b) Notify each Weyerhaeuser Paper Company unit em-ployee in writing of their rights and information necessary
and relevant to the exercise of such rights under the Beck de-cision and that the only required condition of employment
under the union-security clause is the tendering of uniform
initiation fees (if any) and financial core membership service
fees.(c) Acknowledge in writing Roland Buzenius' resignationfrom membership and henceforth collect from him only a fi-
nancial core membership service fee consistent with the Beckdecision.(d) Refund with interest all membership dues withheld andcollected from Roland Buzenius since his resignation from
membership on May 30, in the manner set forth in the rem-
edy section above, and refrain from collecting or requiring
any withholding by the Employer until such time as 355PAPERWORKERS LOCAL 1033 (WEYERHAEUSER PAPER CO.)3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Buzenius' resignation is acknowledged and an appropriate fi-nancial core membership service fee is established.(e) Post at their business offices and local meeting hallscopies of the attached notice marked ``Appendix.''3Copiesof the notice, on forms provided by the Regional Director for
Region 7, after being duly signed by Respondents' represent-atives, shall be posted by Respondent Unions immediatelyupon receipt thereof in conspicuous places where notices to
members are customarily posted, and be maintained for a pe-
riod of 60 consecutive days. Reasonable steps shall be taken
to ensure that notices are not altered, defaced, or covered by
any other material. Respondent Unions will also make addi-
tional signed copies of their notice available for the Em-
ployer to post with its own notice to ensure that nonmember
employees are sufficiently apprised of their rights.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.